This matter is now before this court on the motion to dismiss the appeal filed by the defendant in error, on the ground principle that this appeal is frivolous. The defendant in error, as plaintiff, sued the plaintiff in error, as defendant, on promissory notes, and the foreclosure of real estate mortgage given to secure the same. The notes and the mortgages were executed by W.A. Coleman and Mattie B. Coleman to J.B. McAnaly, and by the payee assigned in due course to S.W. Mitchell, who in due course assigned the same to this defendant in error. Upon the notes and the mortgages duly pleaded, the plaintiff in error in the court below answered by way of an unverified general denial. The defendant in error, as plaintiff, established by evidence undisputed that he was the owner and holder of the notes and mortgage. No evidence was introduced by the defendant, who is now the plaintiff in error in this court. There is nothing in the pleadings as made up which showed any defense whatever as against the notes sued on. The record forces us to the conclusion that this appeal is frivolous, and should be dismissed.
The motion, therefore, to dismiss on the ground that the appeal is frivolous is sustained, and the appeal is dismissed.
JOHNSON, C.J., and NICHOLSON, HARRISON, and WARREN, JJ., concur.